      Case 6:21-cv-00441-LSC Document 2 Filed 04/01/21 Page 1 of 2                  FILED
                                                                           2021 Apr-01 AM 10:13
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


      IIN THE UNITED STATES DISTRICT COURT FOR THE
             NORTHERN DISTRICT OF ALABAMA
                      JASPER DIVISION

KIMBERLY VAUGHN,                      )
                                      )
      Plaintiff,                      )
                                      )
v.                                    ) Civil Action No.: 6:21-00441-LSC
AUTO-OWNERS INSURANCE                 )
COMPANY,                              )
                                      )
      Defendants.                     )




        NOTICE OF DISMISSAL WITHOUT PREJUDICE OF
          PLAINTIFFS’ CLAIMS AGAINST DEFENDANT
               PURSUANT TO RULE 41(a)(1)(A)(i)


      COME NOW the Plaintiff Kimberly Vaughn and pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i) file this Notice of Dismissal Without Prejudice as to

Plaintiffs’ pending claims against Defendant Auto-Owners Insurance

Company.

      Defendant Auto-Owners Insurance Company has never filed or served

any answer or any motion for summary judgment in this action. Plaintiffs

are permitted dismiss Defendants without prejudice pursuant to Rule

41(a)(1)(A)(i). None of the exceptions noted in Rule 41(a)(1)(A) applies to

this context.
     Case 6:21-cv-00441-LSC Document 2 Filed 04/01/21 Page 2 of 2




      Accordingly, Plaintiffs are permitted to dismiss this action and

Plaintiffs’ claims as to Defendant without prejudice and without any order

from the Court pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). The dismissal

without prejudice as to the Defendant identified herein is effective as of the

filing of this Notice. See Matthews v. Gaither, 902 F.2d 877, 880 (11th Cir.

1990) (per curiam) (“The dismissal is effective immediately upon the filing

of a written notice of dismissal, and no subsequent court order is required.”).

                                       Respectfully submitted,


                                       s/Robert O. Bryan
                                       Robert O. Bryan (BRY022)
                                       Nelson, Bryan & Cross
                                       Attorneys for Plaintiff
                                       P.O. Box 2309
                                       Jasper, AL 35502
                                       205-387-7777
